Citation Nr: 0308577	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  95-21 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Veteran represented by:	Melba N. Rivera-Camacho


WITNESSES AT HEARING ON APPEAL

Veteran and M.R., friend of the veteran






INTRODUCTION

The veteran served on active duty from August 1978 to April 
1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  The veteran, a friend, and his representative 
appeared before a hearing officer at a hearing at the RO in 
August 1997.  The Board remanded this case for additional 
development in October 1998.  The case has been returned for 
adjudication.


FINDING OF FACT

Bipolar disorder is attributable to service.


CONCLUSION OF LAW

Bipolar disorder was incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his psychological problems began 
during his military service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

The veteran's report of medical history and enlistment 
examination in June 1978 show no complaints, defects, 
diagnoses, abnormalities, or periods of hospitalization or 
treatment for any psychiatric disorder.  However, during 
service, a March 1979 Community Mental Health Activity 
Certificate revealed that the veteran was passive, dependent, 
had low self-esteem, and was manipulative, which it seemed to 
be characterological in nature rather than situational. It 
was determined that his rehabilitative potential was poor 
with lack of insight, and that counseling would not make him 
more of an asset to the military.   In an April 1979 report, 
an Army chaplain reported that he had provided counseling to 
the veteran and that the veteran had expressed his difficulty 
coping with stress and being in the military.  The chaplain 
stated that the veteran lacked the emotional strength or 
commitment to continue in the Army; separation was 
recommended.  The April 1979 discharge medical history 
revealed that the veteran reported depression, and the 
examining physician noted depression due to personal 
problems.  The veteran was discharged under honorable 
conditions in April 1979.

Private and Social Security records from 1993 to 1998 show 
hospitalization and treatment for major depression with 
psychotic features and bipolar disorder beginning in 1993.  
Additionally, the veteran's family and friends submitted 
statements indicating that the veteran changed during 
service.

On a VA examination in February 1999, the VA examiner 
reviewed the veteran's history of discharge from the military 
in 1979.  The examiner noted that, despite the limited 
documentation regarding the veteran's behavior and evaluation 
during service, it appeared his problems were apparently 
attributed to a characterological condition.  Considering his 
service difficulty, his occupational failures, emotional 
lability, impulsive actions, and lack of evidence of a pre-
existing condition, the VA examiner diagnosed bipolar 
disorder that developed during the veteran's military 
service.  It appears that the VA examiner's opinion was based 
on review of the claims file and sound medical judgment.  

There is no medical evidence of record to refute the 
professional medical opinion of the VA physician, and there 
are no prevailing reasons to doubt the credibility or 
probative value of the VA physician's statement supporting 
the claim for service connection for bipolar disorder.  Upon 
review, the Board finds that the evidence satisfies the nexus 
between service and bipolar disorder.  Based on the evidence 
of record and resolving doubt in the veteran's favor, the 
Board concludes that the evidence supports a grant of service 
connection for bipolar disorder.  Accordingly, entitlement to 
service connection for bipolar disorder is warranted.

VCAA

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
The regulations implementing the VCAA were published on 
August 29, 2001.  They apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case. 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Duties and responsibilities of both parties under the VCAA 
were addressed in a November 2002 supplemental statement of 
the case.  Moreover, as the case has been resolved in favor 
of the veteran, the Board concludes that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).   


ORDER

Service connection for bipolar disorder is granted.



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

